PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/131,133
Filing Date: 14 Sep 2018
Appellant(s): Li et al.



__________________
YOUNG BASILE HANLON & MACFARLANE P.C.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/03/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/16/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

(1)(A) Claim 16 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sugio et al. US 2013/0004093 A1, hereafter Sugio.

Regarding claim 16, Sugio discloses a method (image coding method) [title] comprising: 
generating, by a processor executing instructions stored on a non-transitory computer- readable medium (a CPU or a processor executing a software program recorded on a recording medium) [0293], an encoded frame by encoding a current frame from an input bitstream (coding a current picture) [0060], wherein encoding includes: 
generating a reference coframe spatiotemporally corresponding to the current frame (FIG. 13 shows a first example of a reference relationship; FIG. 14 shows a second example of the reference relationship; FIG. 15 shows a third example of the reference relationship; FIG. 16 shows the fourth example of the reference relationship; the image coding apparatus codes a B-picture using inter prediction.  When coding a B-picture, the image coding apparatus refers to two coded picture located before or after the B-picture in display order) [0024; 0025; 0026; 0027; 0064], wherein the current frame is a frame from a sequence of input frames (input image data; video stream ex235) [0152; FIG. 34], wherein each frame from the sequence of input frames has a respective sequential location in the sequence of input frames (video stream ex 235) [FIG. 34], and wherein the current frame has a current sequential location in the sequence of input frames (see pictures/frames of FIG. 13-16) [FIG. 13-16]; and 
encoding the current frame using the reference coframe (when coding a current picture in the inter prediction, the image coding apparatus uses, as a reference picture, a coded picture located before or after the current picture in the display order) [0060]; 
including the encoded frame in an output bitstream (FIG. 35 illustrates how a video stream is stored in a stream; see yy1, yy2, yy3, and yy4) [FIG. 35]; and 
outputting the output bitstream (see output arrow from coding unit 101) [FIG. 7].

(1)(B) Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sugio further in view of Tian et al. US 2012/0314027 A1, hereafter Tian.

Regarding claim 17, Sugio addresses all of the features with respect to claim 16 as outlined above.
Sugio further discloses wherein encoding the current frame using the reference coframe includes: 
generating a prediction block for encoding a current block in the current frame based on a reconstructed reference frame, wherein the reconstructed reference frame has a sequential location in the sequence of input frames that differs from the current sequential location (associated block is a coded neighboring block, a coded co-located block, or the like…the associated block may be a block which is included in the current picture and spatially adjacent to the current block.  Alternatively, the associated block may be a block which is included in one or more pictures different from the current picture and spatially matches or corresponds to the current block) [0158].
However, while Sugio discloses encoding a current frame using a block based on a reconstructed reference frame [0158; FIG. 13-16], Sugio fails to explicitly disclose determining a motion vector prediction for the current block based on a coframe motion vector for a previously coded block neighboring the current block in the current frame; and including an indication of the motion vector prediction for the current block in the output bitstream.
Tian, in an analogous environment, discloses determining a motion vector prediction for the current block based on a coframe motion vector for a previously coded block neighboring the current block in the current frame (construct MVP list based on motion vectors associated with neighboring blocks in the current picture, spatial reference pictures and temporal reference pictures 2810) [FIG. 28]; and 
including an indication of the motion vector prediction for the current block in the output bitstream (index that selects the MVP from the MVP list) [0247].
Sugio and Tian are analogous because they are both related to multiview coding.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the motion vector prediction, as disclosed by Tian, with the invention disclosed by Sugio, the motivation being efficiency [0067].

(2) Response to Argument

Regarding Appellant’s arguments presented under item (I), see pages 4-7 of the Appeal Brief filed 03/03/2021, the Examiner cannot concur.  In view of Appellant’s arguments Examiner maintains the presented Sugio reference discloses all of the language of independent claim 16 as required by 35 U.S.C. 102.  Appellant asserts Sugio fails to teach the elements of claim 16.  However, as will be explained below Appellant’s arguments are based on a misinterpretation of the reference and multiview video coding (MVC).
Examiner cannot concur Sugio does not teach all the elements of independent claim 16.  Specifically, Appellant asserts on page 4 of the Brief Sugio does not teach claim limitation “generating a reference coframe spatiotemporally corresponding to the current frame.”  As noted by Appellant on page 4 of the Brief, page 4 of the Final Office Action interprets “reference coframe” as a reference frame spatiotemporally corresponding to a current frame.  Appellant asserts, “the Examiner has not established a clear, on the record interpretation of “spatiotemporally corresponding” as recited by independent claim 16…the Examiner is interpreting the term “spatiotemporally corresponding” as spatially or temporally corresponding” and “the Examiner has not established that a person having ordinary skill in the art would interpret any of the reference frames described in Sugio as “spatiotemporally corresponding to the current frame.””  As will be explained below: 1) Examiner is interpreting “spatiotemporally” as spatially and temporally; and 2) Sugio discloses a reference frame spatiotemporally corresponding to a current frame through disclosure of MVC, non-base view and base views, and B-pictures using inter-prediction.
“this basis for rejection does not even purport to establish that a person having ordinary skill in the art would interpret anything in FIGS. 13-16 as teaching “a reference coframe spatiotemporally corresponding to the current frame,” as recited by independent claim 16.  Showing “reference frame relationships” is not equivalent to teaching “a reference coframe spatiotemporally corresponding to the current frame,” as recited by independent claim 16.” Appellant continues into page 5 of the Brief giving a brief description of FIGS. 13-16 with selected paragraphs [0097], [0194], [0201], [0206], and [0211] providing a high level overview of MVC including temporally matching frames in a non-base view and a base view (also well known in the art of video compression as layers).  In other words, the temporally matching frames in different layers/views correspond spatially. 
While these selected paragraphs describe the spatially corresponding frames in the non-base view and base-view, a discussion of spatially layered video frames in MVC must take into consideration what types of frames are incorporated into the views/layers.  This is made apparent by the citation of paragraph [0064] in the Final Rejection.  In addition to citing FIGS. 13-16, Examiner also cited paragraph [0064], which gives a brief description of B-pictures using inter-prediction.  As noted by the paragraph, a B-picture refers to two coded pictures located before or after the B-picture in display order and that a B-picture is coded using bi-directional prediction.  In other words, a B-picture refers to temporally different frames in a single view/layer of video frames.
and temporally corresponding to a current frame.  Appellant’s argument appears to interpret types of pictures (I-pictures, P-pictures, B-pictures) and the non-base and base views/layers as individual concepts when they should be interpreted as intertwined when analyzing a reference that adopts MVC.
With regard to Appellant’s remarks on pages 5-6 with regard to the October 16, 2020 Final Office Action, Examiner was responding to remarks filed June 29, 2020.  A review of the arguments against the 102 rejection on pages 12-13 of the remarks filed June 29, 2020 reveals a disconnect between the temporally related B-pictures and the spatially related views/layers of pictures.  As explained above, types of pictures (I-pictures, P-pictures, B-pictures) and the non-base and base views/layers should be interpreted as intertwined when analyzing a reference that adopts MVC.  When Sugio’s disclosed MVC B-pictures, non-base view, and base view are interpreted correctly, a B-picture/frame in a non-base view/layer with reference to a picture/frame in a base view/layer results in the generation of a reference frame spatially and temporally corresponding to a current frame as required by independent claim 16.  Examiner’s response to arguments on pages 2-3 of the Final Office Action attempt to provide an alternative interpretation of the claim language such that Appellant would clearly see how the Sugio reference discloses the claim language at issue.  Examiner admits this caused confusion with consistent claim interpretation (responding with analysis of Sugio similar to the analysis provided above would have been less confusing).  While the Examiner’s response to arguments in the Final Office Action are still valid, they distract from the analysis and interpretation of 
With regard to Appellant’s remarks on pages 6-7 regarding the December 21, 2020 Advisory Action, a review of the Examiner’s response reveals an attempt to explain the relationship between B-pictures, non-views and base views of MVC.  As can be seen by the Advisory Action Examiner again highlights FIGS. 13-16 and corresponding paragraphs [0024]-[0027] for the views/layers of MVC while highlighting [0064] for the B-pictures in the views/layers.  This is consistent with the explanation provided above that a method which adopts MVC that codes a B-picture/frame in a non-base view/layer with reference to a picture/frame in a base view/layer, resulting in the generation of a reference frame spatially and temporally corresponding to a current frame.
Overall, Appellant’s arguments against the 102 rejection of independent claim 16 is based on a misinterpretation of the Sugio reference and MVC.  As explained above, Appellant’s argument interpret types of frames (I-pictures, P-pictures, B-pictures) and views/layers as individual concepts when they should be interpreted as intertwined when analyzing a reference that adopts MVC.  The B-pictures, non-base view, and base view as described by the corresponding citations of the Sugio reference anticipate the language of independent claim 16.

Regarding Appellant’s arguments presented under item (II), see pages 7-9 of the Appeal Brief filed 03/03/2021, the Examiner cannot concur.  In view of Appellant’s arguments the examiner maintains the presented combination of references disclose or suggest the language of claim 17.  Appellant asserts the combination of Sugio and Tian fails to disclose or suggest the 
Examiner cannot concur with Appellant’s interpretation of the 103 rejection presented in the October 16, 2020 Final Office Action.  Appellant notes on page 7 of the Brief, “The…Final Office Action admits that Sugio does not disclose “determining a motion vector prediction for the current block based on a coframe motion vector for a previously coded block neighboring the current block in the current frame,” and continues with an analysis of the Tian reference individually.  Appellant’s arguments do not address the entirety of the rejection of claim 17.  Specifically, the 103 rejection of claim 17 cites Sugio as disclosing “generating a prediction block for encoding a current block in the current frame based on a reconstructed reference frame.”  This must be taken into account when analyzing the rejection that is based on the combination of Sugio and Tian.  
As noted by Appellant on page 7 of the Brief, page 4 of the Final Office Action interprets “coframe motion vector” as a motion vector of a block pointing to a reference frame spatiotemporally corresponding to the current frame.  The combination of the Sugio and Tian references disclose this “coframe motion vector”.  As noted above, Sugio is relied upon for some of the claim language of claim 17, specifically language describing a prediction block for encoding a current block based on a reconstructed reference frame.  Taking into consideration the analysis of MVC provided above, a method which adopts MVC codes a B-picture/frame in a non-base view/layer with reference to a picture/frame in a base view/layer, resulting in the generation of a reference frame spatially and temporally corresponding to a current frame.  Therefore, Sugio’s cited “associated block” in paragraph [0158] provides a spatiotemporally prediction block.  Meanwhile, Tian discloses building a MVC motion vector prediction (MVP) “determining a motion vector prediction for the current block based on a coframe motion vector for a previously coded block neighboring the current block in the current frame.”
	With regard to Appellant’s remarks on pages 8-9 with regard to the October 16, 2020 Final Office Action, Examiner was responding to remarks filed June 29, 2020.  A review of the arguments against the 103 rejection of claim 17 on page 14 of the remarks filed June 29, 2020 again reveals a disconnect between temporally related B-pictures and spatially related views/layers of pictures adopted for MVC with regard to “coframe motion vector”.  Examiner’s response to arguments on page 3 of the Final Office Action attempted to provide an alternative interpretation of the claim language such that Appellant would clearly see how the Tian reference discloses the claim language at issue.  However, an analysis similar to the one provided above regarding spatiotemporally corresponding frames of MVC and adopting MVP list 
Overall, Appellant’s arguments against the 103 rejection of claim 17 is based on a misinterpretation of the combination of Sugio and Tian.  As explained above, Sugio teaches a spatiotemporal prediction block while Tian discloses MVP list construction adopted for the spatiotemporal nature of MVC.  The combination of the references discloses or suggests the language of claim 17.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/STEFAN GADOMSKI/Examiner, Art Unit 2485                                                                                                                                                                                                        
Conferees:
/MAINUL HASAN/
Primary Examiner, Art Unit 2485

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485                                                                                                                                                                                                        June 4, 2021

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.